This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1758

                         Jullius Antwon Coleman, petitioner,
                                     Appellant,

                                          vs.

                                 State of Minnesota,
                                    Respondent.

                                 Filed May 23, 2016
                                      Affirmed
                                  Bjorkman, Judge


                            Ramsey County District Court
                              File No. 62-CR-11-5636

Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Kaarin Long, Assistant County Attorney,
St. Paul, Minnesota

      Considered and decided by Bjorkman, Presiding Judge; Rodenberg, Judge; and

Bratvold, Judge.

                       UNPUBLISHED OPINION

BJORKMAN, Judge

      Appellant challenges the denial of his petition for postconviction relief, arguing

that he should be allowed to withdraw his guilty plea to fifth-degree possession of a
controlled substance because of testing deficiencies discovered at the St. Paul Police

Department Crime Lab (SPPDCL). Because his petition was untimely, we affirm.

                                          FACTS

       On March 17, 2011, St. Paul police officers stopped appellant Jullius Antwon

Coleman after a woman reported that Coleman wanted to kill her and brought her to a

bank to cash a stolen check. During a pat search, the officers discovered a crumpled

sheet of paper containing suspected methamphetamine.           After being advised of his

constitutional rights, Coleman agreed to speak with the officers and admitted to

possessing methamphetamine.

       Respondent State of Minnesota charged Coleman with fifth-degree possession of a

controlled substance. On September 12, 2011, Coleman pleaded guilty. During his plea

hearing, Coleman testified that he possessed methamphetamine and he had no reason to

dispute law enforcement’s tests that identified the substance as methamphetamine.

Coleman was sentenced the same day. The district court imposed a 24-month sentence,

to be served concurrently with a sentence Coleman was serving for another offense.

       On July 18, 2014, Coleman filed a petition for postconviction relief. The petition

alleged that Coleman was entitled to relief based on the “faulty testing policies, practices,

and procedures” at the SPPDCL that came to light in 2012. See Roberts v. State, 856
N.W.2d 287, 289 (Minn. App. 2014) (discussing the discovery of systemic problems and

subsequent audits of the SPPDCL), review denied (Minn. Jan. 28, 2015). Coleman

argued that the two-year period for bringing his petition did not bar his claim because the




                                             2
newly-discovered-evidence and interests-of-justice exceptions applied. The district court

summarily denied the petition as untimely. Coleman appeals.

                                      DECISION

       An individual who asserts that his criminal conviction was obtained in violation of

his constitutional rights may file a petition for postconviction relief.         Minn. Stat.

§ 590.01, subd. 1 (2012). Petitions for postconviction relief must be filed within two

years of the later of “(1) the entry of judgment of conviction or sentence if no direct

appeal is filed; or (2) an appellate court’s disposition of petitioner’s direct appeal.” Id.,

subd. 4(a) (2012). A petition filed after the two-year time limit may be considered if it

satisfies one of five statutory exceptions. See id., subd. 4(b) (2012). A petition that

invokes one of the exceptions must be filed within two years of the date the claim arises.

Id., subd. 4(c) (2012).

       We review denial of a petition for postconviction relief for an abuse of discretion.

Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012). An abuse of discretion occurs when a

postconviction court’s decision is based on an erroneous view of the law or is against

logic and the facts in the record. Id. We review legal issues de novo, but our review of

factual issues is limited to whether there is sufficient evidence in the record to sustain the

postconviction court’s findings. Matakis v. State, 862 N.W.2d 33, 36 (Minn. 2015).

       Coleman does not deny that he filed his petition outside the two-year time limit,

but argues that the newly-discovered-evidence and interests-of-justice exceptions apply.

We address each argument in turn.




                                              3
I.     The newly-discovered-evidence exception has not been satisfied.

       A court may hear an untimely petition for postconviction relief if (1) the petitioner

alleges the existence of newly discovered evidence, (2) the evidence could not have been

discovered through the due diligence of the petitioner or his attorney within the two-year

time limit, (3) the evidence is not cumulative, (4) the evidence is not for impeachment

purposes, and (5) the evidence establishes the petitioner’s innocence by clear and

convincing evidence. Roberts, 856 N.W.2d at 290 (citing Minn. Stat. § 590.01, subd.

4(b)(2)). All five elements must be established to obtain relief. Id.

       Coleman cannot show the SPPDCL testing deficiencies could not have been

discovered within the two-year time limit, because they became public during that time.

The testing deficiencies became public in July 2012, less than a year into Coleman’s two-

year time limit for filing a timely petition.

       Moreover, we have previously rejected the argument that evidence of the SPPDCL

issues constitutes newly discovered evidence.       In Roberts, we held that the newly-

discovered-evidence exception did not apply because Roberts failed to show that the

testing deficiencies could not have been discovered through the exercise of due diligence

and did not establish by clear and convincing evidence that he was innocent. Id. at 291-

92. Like Roberts, Coleman did not challenge the identity of the substance, nor did he

ever claim the substance was not methamphetamine. And he expressly gave up his right

to challenge the state’s evidence by pleading guilty. During his plea, Coleman stated he

had no reason to dispute the chemical testing done by law enforcement that indicated the

substance was methamphetamine.           And like Roberts, Coleman faced nonscientific


                                                4
evidence of guilt, which included his admission to police that he possessed

methamphetamine when he was arrested. Finally, like Roberts, Coleman did not show

that he attempted to investigate the test results or that anything prevented him from doing

so. Id. at 291.

       Because Coleman has failed to establish all five elements of the newly-discovered-

evidence exception, the district court did not abuse its discretion by concluding that the

exception does not apply.

II.    The interests-of-justice exception does not apply.

       “[A] court may hear an untimely petition for postconviction relief if ‘the petitioner

establishes to the satisfaction of the court that the petition is not frivolous and is in the

interests of justice.’” Id. at 292 (quoting Minn. Stat. § 590.01, subd. 4(b)(5)). The

interests-of-justice exception applies in exceptional cases where a claim has substantive

merit and the petitioner has not deliberately and inexcusably failed to raise the issue on

direct appeal. Id. Coleman argues that he is entitled to postconviction relief because his

petition has substantive merit based on newly discovered evidence, a Brady violation, a

due-process violation, manifest injustice, and ineffective assistance of counsel. We are

not persuaded.

       The interests-of-justice exception applies when an injustice caused the petitioner

to miss the two-year filing deadline. Sanchez v. State, 816 N.W.2d 550, 557 (Minn.

2012). In other words, the interests of justice relate to the reason the petition was

untimely, not the substantive claims advanced in the petition. Id.; see also Minn. Stat.

§ 590.01, subd. 4(c) (petitions invoking the interests-of-justice exception “must be filed


                                             5
within two years of the date the claim arises”). Coleman’s interests-of-justice claims

relate to the substance of his petition, not the reason the petition was untimely. Coleman

does not identify any injustice that caused him to miss the two-year filing deadline.

Because the only injustice Coleman claims is identical to the substance of his petition, the

interests-of-justice exception does not apply. Sanchez, 816 N.W.2d at 557. And because

Coleman’s petition was untimely, we conclude that the district court did not abuse its

discretion by denying the petition.1

       Affirmed.




1
  A district court may summarily deny a petition when the petition, files, and records
conclusively show that the petitioner is not entitled to relief. Minn. Stat. § 590.04, subd.
1 (2012). The denial of a request for an evidentiary hearing is reviewed for an abuse of
discretion. Riley, 819 N.W.2d at 167. Because the record conclusively shows that
Coleman is not entitled to postconviction relief, the district court did not abuse its
discretion by denying his request for an evidentiary hearing. Powers v. State, 695
N.W.2d 371, 374 (Minn. 2005).

                                             6